Exhibit 10.1

 
SHARE EXCHANGE AND AGREEMENT
 


 
THIS SHARE EXCHANGE AGREEMENT (“Agreement”) effective June 13, 2013, by and
among Bnet Media Group, Inc, a Nevada corporation (“Bnet”) and Gerry E. Sklar
and Anthony E. Sklar, collectively the   “Shareholders.”
 
Recitals


A.           Shareholders are the beneficial owners of 7,787,000 shares of
Bnet’s common stock, par value $0.001 per share (the “Bnet Common Stock”), and
as of the date hereof, are entitled to receive an additional 116,805,000 shares
of Bnet Common Stock as a result of a 1-for-16 Forward (the “Forward Split
Common Stock”), pursuant to dividend declared by Bnet Board of Directors on June
6, 2013.


B.           Bnet has a class of preferred stock designated as Series A
Preferred Stock, par value $0.001 per share (the “Bnet Series A Preferred”),
which class has certain rights, preferences and privileges as set forth in
Certificate of Designation of Rights, Preferences, Privileges and Restrictions
for the Series A Preferred Stock of Bnet Media Group, Inc., attached hereto as
Exhibit A.


C.           Each share of Bnet Series A Preferred Stock is entitled to sixteen
(16) votes.


D.           Shareholders desire to exchange all of their Bnet Common Stock and
Bnet Forward Split Common Stock for shares of Bnet Series A Preferred Stock and
tender to the Company $7,787.00, so that Shareholders’ 124,592,000 shares of
Bnet Common Stock and the $7,87,00 will serve as the consideration for the
Company issuing to the Shareholders 7,787,000 shares of the Bnet Series A
Preferred.


E.           The independent and otherwise disinterested members of the Bnet
Board of Directors have approved this Agreement and the transaction contemplated
hereby.


NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto intending to be legally bound do hereby agree
as follows:


 Article 1
 
1.1           General.
 
(a)           The Exchange. Subject to the terms and conditions herein set
forth, and on the basis of the representations, warranties and agreements herein
contained, the Shareholders shall exchange the Bnet Common Stock  and tender
$7,787.00 as consideration for the Bnet Series A Preferred Stock.
 
(b)           Exchange Ratio.  The exchange is based on one (1) share of Bnet
Series A Preferred for every sixteen (16) shares of Bnet Common Stock exchanged.
 
(c)           Time. The Exchange shall be effective as of June 13, 2013.
 
1.2           Ownership Rights in Bnet Common Stock and Bnet Forward Split
Common Stock. Upon issuance of the Bnet Series A Preferred, all certificates
indicative of Shareholders’ ownership interest in the Bnet Common Stock and Bnet
Forward Split Common Stock shall be deemed delivered in full satisfaction of all
of Shareholders’ rights pertaining to ownership of Bnet.
 
1.3           Cancellation of the Bnet Common Stock and Bnet Forward Split
Common Stock.  Following the issuance of the Bnet Series A Preferred
certificates and the delivery of the certificates representing the Bnet Common
Stock and Bnet Forward Split Common Stock, the certificates representing the
124,592,000 shares of Bnet Common Stock shall be cancelled and returned to the
authorized but unissued shares of Common Stock.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 Article 2
 
2.1           Approvals. The Shareholders have executed this Agreement and Bnet
has obtained the written consent of its disinterested members of its Board of
Directors, thus approving this Agreement. The Shareholders and Bnet each agree
to execute and deliver such further documents and instruments and to do such
other acts and things as may be required to complete all requisite corporate
action in connection with the transactions contemplated by this Agreement.
 
2.2           Authority Relative to this Agreement.  This Agreement has been
duly and validly executed and delivered by Shareholders and constitutes a valid
and binding agreement of Shareholders, enforceable against such Shareholders in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors' rights generally or by general principles of equity.
 
Article 3
 
3.1           Ownership. Shareholders own, beneficially and of record, good and
marketable title to the Bnet Common Stock and the Bnet Forward Split Stock as
set forth adjacent to such Shareholder’s name on the Signature Page free and
clear of all liens, adverse claims, proxies, options or stockholders'
agreements. At the closing, the Shareholders will convey to Bnet good and
marketable title to the Bnet Common Stock and the Bnet Forward Split Stock, free
and clear of any liens, security interests, liens, adverse claims, encumbrances,
equities, proxies, options, stockholders' agreements or restrictions.
 
3.3           Investment.  Shareholders (a) are acquiring the Series A Preferred
solely for his/her/its own account for investment purposes, and not with a view
to the distribution thereof, (b) are affiliates of Bnet, (c) have certain
information and knowledge concerning Bnet in order to evaluate the merits and
the risks inherent in holding the Series A Preferred, and (d) is able to bear
the economic risk of acquiring the Series A Preferred pursuant to the terms of
this Agreement, including a complete loss of his/her/its investment in the
Series A Preferred. The certificates evidencing the Series A Preferred shall
bear a restrictive legend indicating such Series A Preferred have been issued in
a non-registered transaction and restricted securities as that term is defined
in Rule 144 promulgated under the Securities Act.
 
3.4           Amendment. This Agreement may be amended, modified or supplemented
at any time by the respective parties hereto. Any amendment, modification or
revision of this Agreement and any waiver of compliance or consent with respect
hereto shall be effective only if in a written instrument executed by the
parties hereto.
 
3.5           Governing law.   This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of Nevada
 
3.6            Parties in Interest. This Agreement is not made for the benefit
of any person not a party hereto, and no Person other than the parties hereto or
their respective successors and permitted assigns will acquire or have any
benefit, right, remedy or claim under or by reason of this Agreement.
 
3.7           Waiver; Remedies. No failure or delay on the part of Bnet or the
Shareholders in exercising any right, power or privilege under this Agreement
will operate as a waiver thereof, nor will any waiver on the part of Bnet or the
Shareholders of any right, power or privilege under this Agreement operate as a
waiver of any other right, power or privilege under this Agreement, nor will any
single or partial exercise of any right, power or privilege preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege under this Agreement. The rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies that the parties may
otherwise have at law or in equity.
 
3.8           Severability.  If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other terms and provisions of the Agreement shall
remain in full force and effect. Upon such determination, the parties hereto
shall negotiate in good faith to modify this Agreement so as to give effect to
the original intent of the parties to the fullest extent permitted by applicable
law.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.9           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
all prior negotiations, agreements and understandings of the parties of any
nature, whether oral or written, relating thereto.
 
3.11           Exhibits.  All Exhibits referred to herein are intended to be and
hereby are specifically made a part of this Agreement.
 
3.12           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and the Shareholder and
Pacific may become a party hereto by executing a counterpart hereof. This
Agreement and any counterpart so executed shall be deemed to be one and the same
instrument.
 
3.13           Jurisdiction. Each of the parties hereto agree that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the District Court of the State of
Nevada and any state appellate court there from within the State of Nevada.
 
3.14.           Rules of Construction. The following rules shall apply to the
interpretation of this Agreement:
 
(a)           The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
 
(b)           Any reference to any federal, state, local, or foreign Law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise, and shall be deemed to refer to any such
Law as amended and in effect at any time.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have duly executed this Agreement as of the date first above written.


 
 
BNET MEDIA GROUP, INC.
a Nevada corporation






/s/ David M. Young                                            
By:  David M. Young, Secretary


 
SHAREHOLDERS




/s/Gerald E. Sklar
By:  Gerald E. Sklar




/s/Anthony E. Sklar
By:  Anthony E. Sklar

 
 

--------------------------------------------------------------------------------

 
